Citation Nr: 0805691	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.   04-44 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Attorney


INTRODUCTION

The veteran had active service from March 1969 until October 
1970.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the present case, the veteran is claiming entitlement to 
service connection for PTSD.  Specifically, in a notice of 
disagreement filed with VA in July 2003, he reported that he 
experienced mortar attacks and small arms fire during 
service.  This was also subsequently stated in a PTSD 
Questionnaire dated in October 2003, and was noted in a July 
2003 letter from a social worker at the Vet Center in 
Knoxville, Tennessee.  

At the outset, the Board notes that evidence was submitted by 
the veteran after certification of the appeal.  Specifically, 
the veteran submitted a DD Form 215, reflecting a change in 
his military awards to include, in pertinent part, the 
Valorous Unit Award.  This evidence was not accompanied by a 
waiver of Agency of Original Jurisdiction (AOJ).  Therefore, 
such records should be reviewed and considered by the RO in 
conjunction with the development detailed below.

After a review of the record, the Board finds that further 
efforts must be undertaken in order to satisfy VA's duty to 
assist the veteran under the VCAA.  Specifically, the veteran 
is claiming entitlement to service connection for PTSD.  

In order to establish service connection, the evidence of 
record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Regarding the claimed in-service stressors, the United States 
Court of Appeals for Veterans Claims (Court) held in Zarycki 
v. Brown, 6 Vet. App. 91 (1993) that if combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that his testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  Id. at 98.

Therefore, in the present case, in order to satisfy the 
second element of service connection for PTSD, the evidence 
must either establish that the veteran engaged in combat with 
the enemy, or alternatively must corroborate at least one of 
his claimed in-service stressors.  

Again, the veteran has submitted evidence that he received 
the Valorous Unit Award (VUA).  The VUA was awarded by the 
Department of the Army to units of the Armed Forces of the 
United States for extraordinary heroism in action against an 
armed enemy of the United States under any of the following 
circumstances: when engaged in military operations involving 
conflict with an opposing foreign force or while serving with 
friendly forces engaged in an armed conflict against an 
opposing armed force in which the United States is not a 
belligerent party for actions occurring on or after August 3, 
1963.  See Manual of Military Decorations and Awards, A-6 
(Department of Defense Manual 1348.33-M, September 1996). 

While suggestive of combat, receipt of the VUA does not, is 
not in itself dispositive of whether the veteran engaged in 
combat with the enemy.  Therefore, because the VUA itself is 
not fully determinative of combat status, efforts should be 
made to obtain the veteran's unit records in order to assess 
whether the unit's activities during the veteran's active 
service constituted combat.

To the extent that combat status is established, or an in-
service stressor is verified, then an examination would be 
necessary in order to determine if the veteran has a valid 
diagnosis of PTSD that conforms to the DSM-IV criteria.  

It is important to note that such diagnosis alone would not 
enable a grant of service connection for PTSD.  Rather, an 
award would only be appropriate if such valid diagnosis was 
expressly related to a verified stressor.  For this reason, 
the examination should follow the efforts at verifying a 
stressor or establishing the veteran's combat status.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the veteran to provide a 
comprehensive, detailed statement of any 
further information he is able to recall 
regarding the occurrence of stressors, 
including dates, locations, and 
identification of the unit he was 
associated with, names of individuals 
involved, and any other information that 
may assist in verifying that the events 
described occurred. 

He should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressors and that, absent specificity, 
an adequate search for verifying 
information cannot be conducted.

2. A summary of the veteran's stressor 
statements should be prepared for 
submission to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
located at 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
22315-3802.  

Along with such summary, a copy of the 
veteran's DD 214, and all relevant 
service information should be sent, and 
the JSRRC should be requested to attempt 
to verify his claims of stressful events.

3. Regardless of whether the veteran 
submits any additional evidence as to in- 
service stressors, prepare a report 
detailing the nature of any stressor that 
it has determined is established by the 
record.  If no stressor has been 
verified, state this in the report.  This 
report is then to be added to the claims 
folder.

4.  Even if the veteran does not provide 
sufficient information with which to 
attempt to verify a stressor through the 
JSRRC, unit records for the HHC 2d Bn 
502d Inf-USARPAC between October 1969 and 
October 1970 should be obtained.  

5.  If and only if a stressor event is 
verified, or combat status is 
established, then a VA psychiatric 
examination should be scheduled.  The VA 
examiner should state whether the veteran 
has a diagnosis of PTSD that conforms to 
the American Psychiatric Association, 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) 
based on a military stressor.  

The VA examiner should provide an opinion 
as to whether it is at least as likely 
than not that any current diagnosis is 
causally related to any reported in-
service stressor.  

The examiner is to presume that all of 
the claimed stressors occurred as 
reported.  Any opinion offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  

The claims file must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

6.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent statement of 
the case, including the submission 
received by the Board in February 2008.  

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

